Citation Nr: 1130686	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-44 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether there was clear and unmistakable error in the rating decision in April 1979, denying the claim of service connection for a psychiatric disorder, schizophrenia.  


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

M. Mac, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in February 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDING OF FACT

In a rating decision in April 1979, the RO denied the claim of service connection for a psychiatric disorder, schizophrenia, by rebutting the presumption of soundness by applying the incorrect legal standard, which was outcome determinative. 


CONCLUSION OF LAW

The rating decision in April 1979 by the RO, denying service connection for a psychiatric disorder, schizophrenia, is reversed on grounds of clear and unmistakable error of law.  38 C.F.R. § 3.105 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




On the claim of clear and unmistakable error, the duties to notify and to assist under the VCAA are not applicable as the determination as to the existence of clear and unmistakable error is based on the facts and the law at the time the decision challenged was made, and no further factual development is appropriate.  Parker v. Principi, 15 Vet. App. 407, 411-12 (2002) (VCAA is not applicable to a claim of clear and unmistakable error in a rating decision by the RO, citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Clear and Unmistakable Error - Legal Criteria

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).





Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).

Facts

On a pre-enlistment screening in May 1978, the Veteran denied a history of a nervous condition.  On entrance examination in May 1978, the Veteran denied a history of depression, excessive worry, loss of memory, amnesia, or nervous trouble, and the psychiatric evaluation was normal.  

The service treatment records show that in June 1978 after about four weeks of active duty the Veteran complained of blacking out.  There was no previous history of blackouts.  The impression was hyperventilation.  In August 1978, after about 12 weeks of active duty, the Veteran was hospitalized for the complaint: "I don't remember."  The Army physician noted that the Veteran had had the problem for awhile and that the Veteran had been troubled by the condition before service and that the Veteran had sought a psychiatric consultation before service.  On mental status examination, the pertinent findings were flat affect, uneasy mood, hostility, headaches, auditory hallucinations, somatization, and diffuse anxiety.  The diagnosis was schizophrenia, paranoid type. 

The Army physician reported that the predisposition was moderate based on past history of prior psychiatric consultations and marginal interpersonal relationships and social adjustment and that the Veteran was unfit for retention.   The Veteran was referred to a Medical Board.  




In September 1978, a Medical Board found the Veteran medically unfit for further military service due to schizophrenia, which existed prior to service and was not aggravated by military service.  The Veteran was subsequently discharged from service in October 1978.  

After service, VA records show that from October 1978 to November 1978 the Veteran was hospitalized for schizophrenia.  On discharge from the hospital, the diagnosis was schizophrenia, paranoid type, in remission. 

In October 1978, the Veteran filed his original application for VA disability compensation for "nerves." 

In a rating decision in April 1979, the RO denied the claim of service connection for a nervous condition, schizophrenia, paranoid type, on grounds the condition preexisted service and the condition was not aggravated by service.  

The RO cited to the report of entrance examination, the entry about blackouts, the report of in-service hospitalization, the Medical Board proceedings, and the report of VA hospitalization. 

The RO explained that although the evidence of a preexisting condition was minimal the Veteran himself gave credence to the determination that the condition pre-existed service and that there was no evidence of aggravation of the preexisting condition by service. 

After the RO notified the Veteran of the adverse decision and of his right to appeal, the Veteran timely filed a notice of disagreement in writing and the RO issued a statement of the case in December 1979.  
 





The Veteran did not perfect the appeal by filing a substantive appeal and the rating decision became final by operation of law based on the evidence then of record and is accepted as correct in absence of clear and unmistakable error.  38 C.F.R. § 3.104(a) (1979) (A decision of the RO will be final and binding based evidence on file at the time.); 38 C.F.R. § 19.112 (1979) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished a timely file substantive appeal.); 38 C.F.R. § 19.121 (1979) (the RO may close a case without notice to a claimant for failure to timely respond to the statement of the case.); 38 C.F.R. § 3.105(a) (1979) (A rating decision is accepted as correct in the absence of clear and unmistakable error.) 

Analysis

As the Veteran did not appeal the rating decision of April 1979 by the RO, denying the claim of service connection for a nervous condition, schizophrenia, the rating decision became final by operation of law, and the rating decision is accepted as correct in the absence of clear and unmistakable error of fact or of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

A Veteran is presumed to be in sound condition when examined and accepted into the service except as to defects or disorders noted at entrance into service or where clear and unmistakable evidence (obvious or manifest) demonstrates that the condition preexisted service.  38 U.S.C.A. § 311 (1976) (currently codified at 38 U.S.C.A. § 1111) as implemented by 38 C.F.R. § 3.304(b) (1979).  

As a psychiatric disorder was not noted on entrance examination, the Veteran was presumed in sound condition as to his mental condition.  As the presumption of soundness attached, the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the condition preexisted service.  

The "clear and unmistakable evidence" standard of proof refers to the evidentiary threshold which must to achieve in order to prevail. 


In the rating decision in April 1979, the RO determined that the psychiatric disorder preexisted service based on minimal evidence, that is, the Veteran himself provided some credence to support a preexisting condition.  The RO's reliance on "some credible evidence" does not meet the correct legal standard of clear and unmistakable evidence, that is, obvious evidence, that schizophrenia preexisted service to rebut the presumption of soundness as there was no evidence of preexisting psychiatric disorder.  At most, the facts showed that the Veteran had memory trouble before service.  

The error of law had it not been made would have manifestly changed the outcome at the time of the rating decision in April 1979, because the Veteran would have been presumed sound upon entry into service and as the evidence showed that schizophrenia was first diagnosed in service, service connection would have been granted based on onset in service under 38 C.F.R. § 3.303(a).  The Board therefore can only conclude that the original rating decision was fatally flawed.

Whereas here the evidence establishes clear and unmistakable error of law,  the rating decision of April 1979 is reversed, which has the same effect as if the corrected decision had been made on the date of the reversed decision, that is, the grant of service connection for schizophrenia.  


ORDER

The rating decision by the RO in April 1979, denying service connection for schizophrenia, is reversed on the grounds of clear and unmistakable error, and the appeal is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


